83351: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-28120: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83351


Short Caption:NOVICK VS. SUMMERLIN N. CMTY. ASS'NCourt:Supreme Court


Related Case(s):82434


Lower Court Case(s):Clark Co. - Eighth Judicial District - A788545Classification:Civil Appeal - General - Proper Person


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantEmily S. Novick
					In Proper Person
				


AppellantMichael J. Novick
					In Proper Person
				


RespondentCitibank, N.A.Ariel E. Stern
							(Akerman LLP/Las Vegas)
						Donna M. Wittig
							(Akerman LLP/Las Vegas)
						Lilith V. Xara
							(Akerman LLP/Las Vegas)
						


RespondentCitimortgage, Inc.Ariel E. Stern
							(Akerman LLP/Las Vegas)
						Donna M. Wittig
							(Akerman LLP/Las Vegas)
						Lilith V. Xara
							(Akerman LLP/Las Vegas)
						


RespondentSummerlin North Community AssociationKaleb D. Anderson
							(Lipson Neilson P.C.)
						





Docket Entries


DateTypeDescriptionPending?Document


08/11/2021Filing FeeAppeal Filing Fee Waived.  In Forma Pauperis. (SC)


08/11/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)21-23320




08/11/2021Notice/OutgoingIssued Notice Regarding Deadlines. (SC)21-23322




09/09/2021Order/ProceduralFiled Order Directing Transmission of Record. Record due: 30 days. (SC)21-26128




09/13/2021Record on Appeal DocumentsFiled Record on Appeal - Volumes 1-9 (Via FTP). (SC)21-26472




09/16/2021Record on Appeal DocumentsFiled Record on Appeal pages 154 to 156, 164 to 166, 1330 to 1332 and 1778 to 1779 (SEALED).  (SC)


09/30/2021Order/DispositionalFiled Order Dismissing Appeal. "ORDER this appeal DISMISSED." SNP21 - RP/LS/AS (SC)21-28120




10/26/2021RemittiturIssued Remittitur.  (SC)21-30910




10/26/2021Case Status UpdateRemittitur Issued/Case Closed.  (SC)


11/04/2021RemittiturFiled Remittitur. Received by District Court Clerk on October 28, 2021. (SC)21-30910





Combined Case View